Citation Nr: 1107038	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  08-39 487	)	DATE
	)
	)


THE ISSUE

Whether a July 2008 decision of the Board of Veterans' Appeals 
(Board) that denied entitlement to recognition as the Veteran's 
surviving spouse for purposes of establishing entitlement to 
Department of Veterans Affairs (VA) death benefits should be 
revised or reversed on the basis of clear and unmistakable error.  

(The issue of entitlement to recognition as the Veteran's 
surviving spouse for purposes of establishing entitlement to 
Department of Veterans Affairs (VA) death benefits is the subject 
of a separate Board Decision.)


REPRESENTATION

Moving party represented by:  Joseph R. Moore, Attorney




ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


FINDINGS OF FACT

1.  The appellant filed a motion with the Board of Veterans' 
Appeals (Board) in December 2008 seeking the Board's review of a 
July 2008 Board decision denying entitlement to recognition as 
the Veteran's surviving spouse for purposes of establishing 
entitlement to Department of Veterans Affairs (VA) death benefits 
to determine whether that decision involved clear and 
unmistakable error (CUE).

2.  The Board received notice on November 2010 that the CUE 
motion was withdrawn.


CONCLUSION OF LAW

Such motion having been withdrawn, a motion seeking the Board's 
review of a July 2008 Board decision denying entitlement to 
recognition as the Veteran's surviving spouse for purposes of 
establishing entitlement to Department of Veterans Affairs (VA) 
death benefits to determine whether that decision involved clear 
and unmistakable error must be dismissed.  38 C.F.R. § 20.1404(f) 
(2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A party may withdraw a motion to review a final Board decision to 
determine whether CUE exists in that decision.  38 C.F.R. 
§ 20.1404(f) (2010).  The appellant filed a motion in December 
2008 seeking the Board's review of a July 2008 Board decision for 
CUE.  The Board received notice in November 2010 that the CUE 
motion was withdrawn.

Inasmuch as the motion for CUE review in this case has now been 
withdrawn, the motion must be dismissed, without prejudice to 
refiling.  38 C.F.R. § 20.1404(f) (2010).


ORDER

The motion is dismissed without prejudice to refiling.



                       
____________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may be 
appealed to the United States Court of Appeals for Veterans 
Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. Brown, 
5 Vet. App. 103 (1993) (claimant seeking to appeal an issue to 
the Court must first obtain a final BVA decision on that issue)  
This dismissal under 38 C.F.R. § 20.1404(f) is not a final 
decision of the Board.  38 C.F.R. § 20.1409(b) (2010).  This 
dismissal removes the motion from the Board's docket, but it may 
be refiled at a later date.

